Citation Nr: 1135181	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  10-14 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with major depression.

2. Entitlement to an effective date earlier than September 3, 2008, for the grant of service connection for PTSD with major depression.


REPRESENTATION

Appellant represented by:	Timothy M. White, Attorney


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The Veteran had active service from January 1971 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for major depressive disorder and recurrent PTSD, and assigned a 30 percent rating, effective from September 3, 2008.


FINDING OF FACT

Prior to the promulgation of a decision in this appeal, in a letter dated in July 2011, the Veteran's representative indicated that the Veteran wished to withdraw the appeal for a higher initial rating for service-connected PTSD and major depression, and the appeal for an earlier effective date for the grant of service connection for PTSD and major depression.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran and his representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a letter dated in July 2011, the Veteran's representative indicated that the Veteran wished to withdraw the appeals for a higher initial rating for service-connected PTSD and major depression and for an earlier effective date for the grant of service connection for PTSD and major depression.  He also requested that the Travel Board hearing scheduled for August 2011 be cancelled.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the veteran or by his authorized representative.  38 C.F.R. § 20.204.  The Veteran's representative has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Thus, the Board does not have jurisdiction to review these appeals and they are hereby dismissed.


ORDER

The appeal for an initial rating in excess of 30 percent for PTSD with major depression is dismissed.

The appeal for an effective date earlier than September 3, 2008, for the grant of service connection for PTSD with major depression is dismissed.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


